Citation Nr: 1014208	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  04-41 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the lower 
extremities, to include the feet, legs, and knees.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1946 to 
January 1949.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Winston-Salem, North Carolina.

In February 2007, the Board denied the Veteran's claim of 
service connection for arthritis of the lower extremities, to 
include of the feet, legs and knees.  He appealed the 
decision to the United States Court of Appeals for Veterans 
Claim (Court).  In July 2008, the Court granted a Joint 
Motion to vacate the February 2007 decision and to remand 
that matter for further development.  In December 2008, the 
Board remanded the claim for additional development, to 
include a contemporaneous VA examination regarding the 
etiology of the claimed arthritis of the lower extremities, 
to include the legs, feet, and knees.  The examination was 
conducted in January 2009, and the resulting report was added 
to the claims file.  

Dissatisfaction with the January 2009 examination was 
expressed by the Veteran and his representative, and in 
November 2009 the Board requested an expert medical opinion 
from the Veterans Health Administration (VHA).  38 C.F.R. § 
20.901(a) (2009).  The opinion, dated in December 2009 was 
associated with the other evidence in the claims file for 
consideration shortly thereafter.  As required by statute and 
regulation, the Board provided the Veteran and his 
representative copies of this opinion and gave them time to 
respond to it with additional evidence or argument.  See 38 
C.F.R. § 20.903 (2009).  In March 2010, in response, the 
Veteran submitted a statement in support of his claim.  Thus, 
this case is ready for appellate consideration.  

Unfortunately, and for reasons explained below, in order to 
comply with the legal duty to assist the Veteran, the Board 
finds that it must once again remand the claim for service 
connection for additional development action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

In a statement added to the record in February 2010, the 
Veteran requested that the Board remand his claim to obtain 
additional records.  Specifically, he indicated that that he 
had received treatment at numerous VA Medical Center (MC) 
facilities in North Carolina in the years after service, to 
include facilities in Fayetteville, Salisbury, Charlotte, and 
Winston-Salem.  The Board's review of the claims file 
reflects that requests were made to the facilities in 
Fayetteville and Winston-Salem for VA records, and such were 
obtained and added to the claims file.  It does not appear, 
however, that records from VAMC facilities in Salisbury, 
N.C., and Charlotte, N.C., were requested, and such are not 
associated with the claims file.  (Apparently, the Veteran 
had never previously asserted that he was treated at these VA 
facilities.)  

Records generated by VA facilities that my have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified possible 
outstanding VA records pertinent to the Veteran's current 
claim on appeal, VA must undertake efforts to acquire such 
documents as these records may be material to his claim; a 
reasonable effort should be made to obtain such records.  
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009).  

Moreover, the Veteran's February 2010 statement also provides 
a list of four names under the heading of "VA Center Monroe 
and Union County."  It is not clear as to whether the 
Veteran is asserting that these are doctors who treated him 
at VA or at private medical centers.  The Board notes that 
many private records from the Union Regional Medical Center 
and the Monroe Family Medical Center in North Carolina are 
already of record, but it is now unclear as to whether the 
Veteran is asserting that additional records are outstanding 
or have not been obtained.  At any rate, on remand, an 
attempt should be made to obtain these records to the extent 
they are not on file.  38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his arthritis of the 
lower extremities, on appeal, WHO HAVE 
NOT ALREADY SUPPLIED RECORDS.  With any 
necessary authorization from the 
Veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that 
are not currently of record, to include 
private records from Union Regional 
Medical Center, and at the Monroe 
Family Medical Center.  All efforts to 
obtain the records should be documented 
in the claims folder.

2.  Moreover, attempt should be made by 
the AMC/RO to obtain records from VAMC 
facilities in Salisbury, N.C., and 
Charlotte, N.C.  The Veteran claims 
that he was treated at the Salisbury 
facility from 1956 to 1960, and at the 
Charlotte facility from 1964 to 1980.  

All efforts to obtain these records 
must be documented in the claims file.  
If any records cannot be obtained, it 
should be so stated, and Veteran is to 
be informed of such.  If pertinent 
records are received, the AMC/RO should 
ensure that VCAA examination and 
medical opinion requirements under 
38 C.F.R. § 3.159(c)(4) are met as to 
this issue.  

3.  After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim for 
service connection for arthritis of the 
lower extremities, to include the feet, 
legs, and knees.  If the benefits 
sought on appeal are not granted to the 
Appellant's satisfaction, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

